Order filed January 9, 2014




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-13-00981-CV
                                  ____________

      O.C.T.G., L.L.P AND SOJOURN PARTNERS, L.L.C., Appellants

                                       V.

   LAGUNA TUBULAR PRODUCTS CORPORATION AND LTP REAL
        ESTATE, LLC F/K/A LTD REAL ESTATE, INC., Appellees


                   On Appeal from the 190th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2013-44749

                                    ORDER

      Appellees have filed an emergency motion seeking enforcement of a
temporary injunction signed October 15, 2013. A response was requested but
before it was filed appellants filed their own motion, seeking review of the trial
court’s refusal to stay the injunction. Both parties have now filed responses to
their opponents’ motions.



                                        1
      Upon review of the motions and responses, we grant appellees’ motion and
deny appellants’ motion without prejudice to refiling. We refer the enforcement
proceeding to the trial court to (a) hear evidence and grant appropriate relief or (b)
make findings and recommendations and report them to this court.         See Tex. R.
App. P. 29.4. If a hearing is held, the judge of the 190th District Court shall see
that a record of the hearing is made and shall order the trial clerk to forward a
transcribed record of the hearing and a supplemental clerk’s record containing any
additional order(s). Otherwise, the judge of the 190th District Court shall make
findings and recommendations and shall order the trial clerk to forward a
supplemental clerk’s record containing those findings and recommendations. The
record(s) shall be filed with the clerk of this clerk within thirty (30) days of the
date of this order.



                                      PER CURIAM



Panel consists of Justices McCally, Busby and Donovan.




                                          2